PER CURIAM.
Granted. Relator, a prison inmate, alleges that after the September 18, 1990 hearing on his motion for return of property, he did not hear from his appointed lawyer until he inquired about the status of the matter in March, 1991, when his lawyer informed him that judgment had been rendered shortly after the hearing. Relator then prepared a pro se application for review of the ruling of the district court.
In view of these circumstances, the court of appeal, after determining that the application (which may be relator’s final opportunity for review of the judgment of forfeiture) did not contain proper documentation, should have ordered supplementation within a specified period rather than dismissing the application. The case is remanded to the court of appeal to set a period of time for supplementation of the application.
MARCUS, J., would deny the application.
HALL, J., recused.